           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

    VIVIANA CANTRES,                      )
                                          )
         Plaintiff,                       )
                                          )
    v.                                    )       Case No. CIV-19-608-SM
                                          )
    ANDREW M. SAUL,                       )
    Commissioner of Social                )
    Security Administration,              )
                                          )
         Defendant.                       )

                   MEMORANDUM OPINION AND ORDER

         Viviana Cantres (Plaintiff) brings this action for judicial review of the

Commissioner of Social Security’s final decision that she was not “disabled”

under the Social Security Act. See 42 U.S.C. §§ 405(g), 423(d)(1)(A). The

parties have consented to the undersigned for proceedings consistent with 28

U.S.C. § 636(b)(1)(B) and (C). Docs. 9, 11.

         Plaintiff maintains the ALJ erred in his consideration of medical

evidence related to Plaintiff’s bilateral upper extremity impairments. She also

argues there is not substantial evidence to support the ALJ’s residual

functional capacity (RFC)1 assessment, and that, in the alternative, the ALJ

should have developed the record regarding her bilateral upper extremity

impairments. Doc. 14, at 6-22. After a careful review of the record (AR), the



1      Residual functional capacity “is the most [a claimant] can still do despite
[a claimant’s] limitations.” 20 C.F.R. § 404.1545(a)(1).
parties’   briefs, and   the   relevant       authority,   the   court   affirms   the

Commissioner’s decision. See 42 U.S.C. § 405(g).2

I.    Administrative determination.

      A.      Disability standard.

      The Social Security Act defines “disability” as the “inability to engage in

any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). “This twelve-month duration

requirement applies to the claimant’s inability to engage in any substantial

gainful activity, and not just h[er] underlying impairment.” Lax v. Astrue, 489

F.3d 1080, 1084 (10th Cir. 2007) (citing Barnhart v. Walton, 535 U.S. 212, 218-

19 (2002)).

      B.      Burden of proof.

      Plaintiff “bears the burden of establishing a disability” and of “ma[king]

a prima facie showing that [s]he can no longer engage in h[er] prior work

activity.” Turner v. Heckler, 754 F.2d 326, 328 (10th Cir. 1985). If Plaintiff

makes that prima facie showing, the burden of proof then shifts to the



2     Citations to the parties’ pleadings and attached exhibits will refer to this
Court’s CM/ECF pagination. Citations to the AR will refer to its original
pagination.
                                          2
Commissioner to show Plaintiff retains the capacity to perform a different type

of work and that such a specific type of job exists in the national economy. Id.

      C.    Relevant findings.

            1.    Administrative Law Judge’s findings.

      The ALJ assigned to Plaintiff’s case applied the standard regulatory

analysis to decide whether Plaintiff was disabled during the relevant

timeframe. AR 24-32; see 20 C.F.R. § 404.1520(a)(4); see also Wall v. Astrue,

561 F.3d 1048, 1052 (10th Cir. 2009) (describing the five-step process). The

ALJ found Plaintiff:

      (1)   had not engaged in substantial gainful activity since
            December 22, 2016, the alleged onset date;

      (2)   had the severe impairments of bilateral carpal tunnel
            syndrome and rheumatoid arthritis;

      (3)   had no impairment or combination of impairments that met
            or medically equaled the severity of a listed impairment;

      (4)   had the RFC to perform the full range of light exertion work;

      (5)   for purposes of his decision was illiterate;

      (6)   could perform jobs that exist in significant numbers in the
            national economy; and thus

      (7)   was not disabled from December 22, 2016 through December
            6, 2018.

AR 18-28.




                                        3
            2.       Appeals Council’s findings.

      The SSA’s Appeals Council denied Plaintiff’s request for review, making

the ALJ’s decision the Commissioner’s final decision. Id. at 1-8; see Krauser v.

Astrue, 638 F.3d 1324, 1327 (10th Cir. 2011).

II.   Judicial review of the Commissioner’s final decision.

      A.    Review standard.

      The court reviews the Commissioner’s final decision to determine

“whether substantial evidence supports the factual findings and whether the

ALJ applied the correct legal standards.” Allman v. Colvin, 813 F.3d 1326,

1330 (10th Cir. 2016). Substantial evidence is “more than a scintilla, but less

than a preponderance.” Lax, 489 F.3d at 1084; see also Biestek v. Berryhill,

139 S. Ct. 1148, 1154 (2019) (“It means—and means only—such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion.”) (internal quotation marks and citation omitted). A decision is not

based on substantial evidence “if it is overwhelmed by other evidence in the

record.” Wall, 561 F.3d at 1052 (citation omitted). The court will “neither

reweigh the evidence nor substitute [its] judgment for that of the agency.”

Newbold v. Colvin, 718 F.3d 1257, 1262 (10th Cir. 2013) (quotation marks and

citation omitted).




                                       4
      B.    Issues for judicial review.

            1.    The ALJ adequately considered the medical evidence.

      Plaintiff contends the ALJ “completely ignored” large amounts of

probative evidence “showing abnormalities and work-related functional

limitations in her hands and elbows.” Doc. 14, at 13. Plaintiff notes:

             The ALJ found [her] bilateral carpal tunnel syndrome and
      rheumatoid arthritis were severe at step two. He acknowledged
      [her] statements that she had difficulty using her hands; that she
      used a brace or splint for her carpal tunnel syndrome on a daily
      basis; that she had swelling in her hands; and that her hand
      impairments interfered with her ability to care for herself, perform
      her part-time job as a florist, and perform household chores such
      as cooking. The ALJ mentioned the fact that [Plaintiff] underwent
      carpal tunnel release procedures on both of her hands and stated
      she showed good healing and “acceptable range of motion”
      following these surgeries. He discussed her bilateral hand x-rays,
      indicating these x-rays “were consistent with only a suggestion of
      mild arthritic changes from the third and fourth finger in both
      hands . . .” The ALJ also noted that [Plaintiff’s] bilateral wrist x-
      rays were negative for abnormalities and her left elbow MRI was
      “largely unremarkable.” He stated her wrists and elbows did not
      show any positive Tinel’s signs and her sensation to pinprick was
      symmetrical in all her extremities. The ALJ specifically explained
      that additional manipulative limitations did not need to be
      included in [her RFC] to address her carpal tunnel syndrome
      because she showed a “good response to surgery” or to address her
      arthritis because she “consistently reported improvement” with
      conservative treatment and showed “minimal findings on objective
      studies and examination.” He also reported she engaged in a
      number o[f] daily activities such as driving and making simple
      meals.

Id. at 12-13 (record citations omitted).




                                           5
      As part of the allegedly overlooked medical evidence, Plaintiff largely

cites physical therapy reports from 2017. Id. at 13-15. No physical therapist

offered an opinion, and physical therapists are not acceptable medical sources.

Kellams v. Berryhill, 696 F. App’x 909, 918 (10th Cir. 2017) (quoting 20 C.F.R.

§§ 404.1502(a), 416.902(a)). “Evidence from other sources like chiropractors

and physical therapists, however, may be used ‘to show the severity of the

individual’s impairment(s) and how it affects the individual’s ability to

function.’” Endriss v. Astrue, 506 F. App’x 772, 777 (10th Cir. 2012) (quoting

SSR 06-03p, 2006 WL 2263437, at *2 (Aug. 9, 2006)).

      Plaintiff correctly notes that after one round of physical therapy, she still

reported pain, and that “her forearm and wrist range of motion was decreased

from goal.” Doc. 14, at 14 (citing AR at 606-07) (July 5, 2017). Similarly, while

in 2017 she could not push/pull or hold a steady grip with her left hand, AR at

606-07, by August 2017, she improved in both areas. Id. at 631-32 (noting

“improved ability with gripping and motor control activities” and “improving

ability to generate appropriate forces to allow use of(L) UE to perform

push/pull ADL task”). And the ALJ noted her improved condition, relying on

objective medical evidence including MRI results and x-rays from late 2017.

Id. at 25 (noting November 2017 x-rays of wrists “were negative, noting no

acute processes”).



                                        6
      Similarly, while Plaintiff accurately describes Jimmy Stanton’s January

2018 physical therapy evaluation, Doc. 14, at 15, the ALJ pointed to Dr. Cibes-

Silva’s February 2018 examination which also noted Plaintiff’s elbow MRI

showed no acute internal derangement, or effusion and no advanced arthrosis

or tendon rupture. AR 25, 724.

      Each cited record shows there existed no barriers to rehabilitation, and

that “Rehabilitation Potential” was “Good.” Id. at 577, 579, 585, 589, 593, 599,

601, 603. Others stated that the Rehabilitation Potential was “Excellent.” See,

e.g., id. at 533, 537, 539, 543, 618, 620, 622.

      Plaintiff fails to describe how her physical therapy treatment records,

even assuming they are contradictory to the ALJ’s RFC, constitute error based

on an improper weighing of medical evidence. “Information from these ‘other

sources’ cannot establish the existence of a medically determinable

impairment. Instead, there must be evidence from an ‘acceptable medical

source’ for this purpose.” SSR 06-03p, 2006 WL 2329939, at *2. Here, no

physical therapist provided an opinion about the severity of Plaintiff’s

impairments. Similarly, not one of them prepared a functional assessment

regarding the impact of Plaintiff’s impairments on her ability to do work

related activities. Their records do not conflict with the ALJ’s RFC, thus

weakening the need for express analysis. See Howard v. Barnhart, 379 F.3d

945, 947 (10th Cir. 2004) (explaining that “[w]hen the ALJ does not need to

                                         7
reject or weigh evidence unfavorably in order to determine a claimant’s RFC,

the need for express analysis is weakened”).

      To the extent Plaintiff relies on reports from Drs. Dianne Cooper and

Jose Collado, Doc. 14, at 13-14, none of these reports conflict with the ALJ’s

RFC assessment, which limited Plaintiff to light work. The ALJ relied on the

objective medical evidence and the state agency physicians’ opinions (which

also considered Plaintiff’s physical therapy records and the medical evidence

of record) when assessing Plaintiff’s RFC. The RFC assessment restricted

Plaintiff to lifting no more than twenty pounds at a time with frequent lifting

or carrying of objects weighing up to ten pounds—an amount of weight the

regulations note “may be very little.” 20 C.F.R. § 404.1567(b). The ALJ did

not commit legal error when assessing the medical evidence.

            2.    Substantial evidence         supports    the   ALJ’s    RFC
                  assessment.

      Next, Plaintiff argues that substantial evidence does not support the

ALJ’s RFC assessment. Doc. 14, at 17. Here, the ALJ gave “great weight” to

Drs. Yoakam’s and Boatman’s opinions that Plaintiff can perform the full

range of light work. AR 26.

      Plaintiff also alleges that the ALJ improperly relied on the opinions from

the reviewing state agency physicians, at least in part because they issued

these opinions in August 2017 and September 2017, so the physicians could


                                       8
not review Plaintiff’s later medical records. Doc. 14, at 21-22. An ALJ may

give weight to the opinion of a state agency medical consultant when that

opinion is consistent with the record as a whole. See 20 C.F.R. § 404.1527(c)(4)

(ALJ must consider whether an opinion is consistent with the record as a

whole); see also Flaherty v. Astrue, 515 F.3d 1067, 1071 (10th Cir. 2008) (a non-

examining physician is an “acceptable medical source,” whose opinion the ALJ

is “entitled to consider”). Plaintiff did not undergo any material change in her

condition.   See Tarpley v. Colvin, 601 F. App’x 641, 644 (10th Cir. 2015)

(“[N]othing in the later medical records [plaintiff] cites supports . . . a material

change in [plaintiff’s] condition that would render [the agency physician’s]

opinion stale.”). Both state agency physicians acknowledged Plaintiff’s distress

with chronic pain, her carpal tunnel, and that her left wrist “looks worse with

more pain,” and acknowledged her left elbow stiffness. AR 105, 119. And

though the state agency physicians did not consider Dr. Cibes-Silva’s

treatment records, Doc. 14, at 22, the ALJ did. AR 25.

      Here, the ALJ evaluated the state agency physicians’ opinions that

Plaintiff retained physical abilities consistent with the full range of light work.

Id. at 26. The ALJ then reasonably concluded that these opinions were entitled

to “great weight” because they were “well-supported by the evidence.” Id. The

Court will not reweigh the evidence or overturn the ALJ’s reasonable

conclusions on appeal. Newbold, 718 F.3d at 1262.

                                         9
      The ALJ considered the “entire record,” including a longitudinal review.

AR 23, 25. In so doing, he noted Plaintiff’s 2015 and 2017 positive reports

regarding her response to medications (Id. at 429, “she feels like she is doing

pretty well,” with methotrexate and Xeljanz) (Jan. 2017); id. at 434 (with

methotrexate and Xeljanz she is “doing much better than when she did take

the Humira”) (Nov. 2015); id. at 435 (“overall condition on Humira has been

greatly improved”) (July 2015).

      He gave a thorough review of Plaintiff’s many activities of daily living,

which included driving, simple meal preparation, pet care, laundry, light

housework, shopping, personal hygiene, attending her son’s church and band

events, and handling money. Id. at 21, 24, 26. She reads, watches television,

and engages with others, but she reported she cannot hold utensils to cook, and

she cannot stand for a long time. Id. at 24. And the ALJ discounted Plaintiff’s

credibility. Id. at 27.

      The ALJ noted Plaintiff’s postoperative carpal tunnel release records

that showed “good healing of the wound, full weight-bearing status, and

acceptable range of motion.” Id. at 25. He relied on objective examinations

showing full motor power and no Tinel signs. He reviewed records of Plaintiff’s

MRIs and X-rays–the latter showing no “acute processes.” Id. The medical

record contained no medical source statements or treating physicians’

opinions.   See id. at 92.   Finally, the ALJ relied on Drs. Yoakam’s and

                                      10
Boatman’s opinions that Plaintiff’s subjective complaints were only “partially

consistent” with the objective medical evidence.       Id. at 27.   Substantial

evidence supports the ALJ’s RFC assessment.

            3.    The ALJ adequately developed the record.

      Relatedly (and in the alternative), Plaintiff’s third argument maintains

the ALJ legally erred in failing to develop the record related to her bilateral

upper extremity impairments. Doc. 14, at 24. She argues the medical evidence

suggested at least a reasonable possibility she suffered from severe bilateral

upper extremity impairments, or at the least that the ALJ needed more specific

evidence to clarify her handling limitations. Id. at 25.

      While an ALJ has the duty to develop the record, the Commissioner has

broad latitude in deciding whether to order a consultative exam. Hawkins v.

Chater, 113 F.3d 1162, 1166 (10th Cir. 1997). Generally, an ALJ should order

a consultative exam where there is a direct conflict in the medical evidence

requiring resolution, where the medical evidence in the record is inconclusive,

or where additional tests are required to explain a diagnosis already in the

record.   Id. (internal citations omitted); see also 20 C.F.R. § 404.1519a(b)

(stating that the agency may-—but need not—purchase a consultative

examination to try to resolve an inconsistency in the evidence, or when the

evidence is insufficient to allow the agency to make a determination on the

claim). The Court finds Plaintiff does not point to any direct conflict in the

                                       11
medical evidence requiring resolution, or to where the medical evidence in the

record is inconclusive, or to where additional tests are required to explain a

diagnosis already in the record. Plaintiff’s counsel made no request for the

ALJ to obtain any other existing medical records, for a consultative

examination, or for any other development of the record. See AR 93-94 (ALJ

inquiring “[a]re there any” consultative examinations and Plaintiff’s counsel

responding, “[n]o, sir.”). The ALJ properly analyzed all of the medical evidence

and did not fail in his duty to develop the record.      Substantial evidence

supports the ALJ’s decision.

III.   Conclusion.

       Based on the above, the court affirms the Commissioner’s decision.

       ENTERED this 11th day of February, 2020.




                                      12
